
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


PARTNERSHIP INTEREST SALE AND PURCHASE AGREEMENT


        This PARTNERSHIP INTEREST SALE AND PURCHASE AGREEMENT (this
"Agreement"), dated as of December 16, 2004 is entered into by and among Liberty
Media International, Inc., a Delaware corporation ("LMI"), Belgian Cable GP,
LLC, a Delaware limited liability company ("LMI GP 1"), Belgian Cable GP II,
LLC, a Delaware limited liability company ("LMI GP 2" and, together with LMI and
LMI GP 1, the "LMI Parties"), United Pan-Europe Communications N.V., a
corporation organized under the laws of The Netherlands ("UPC"), chello Media
Investments B.V., a limited liability company organized under the laws of The
Netherlands ("CM"), chello Media Belgium I B.V., a limited liability company
organized under the laws of The Netherlands ("CMB I"), and chello Media Belgium
II B.V., limited liability company organized under the laws of The Netherlands
("CMB II" and, together with UPC, CM and CMB I, the "CM Parties"), and Liberty
Media Corporation, a Delaware corporation ("LMC"), for the purposes of
Article VII and Section 9.19 only.

RECITALS

        WHEREAS, LMI GP 1 and LMI GP 2 are the sole general partners of Belgian
Cable Holdings, a Delaware general partnership and formerly a Delaware
corporation known as "Liberty Belgium, Inc." ("Belgian Cable Holdings");

        WHEREAS, on October 15, 2004, LMI, Belgian Cable Holdings, Cable
Partners Europe L.L.C., a Delaware limited liability company ("CPE"), and
Callahan Associates Holding Belgium L.L.C., a Delaware limited liability company
("CAHB") (to be converted as described below into a Delaware general partnership
to be known as "Belgian Cable Investors"), entered into a Restructuring
Agreement (the "Restructuring Agreement") relating to the acquisition of common
and preferred interests in CAHB, as described herein (the "Restructuring");

        WHEREAS, in connection with the Restructuring, (a) on October 15, 2004,
Belgian Cable Holdings, CAHB, CPE and certain affiliates of Evercore Capital
Partners named therein (the "Evercore Shareholders") entered into a Settlement
Agreement (the "Settlement Agreement") relating to the redemption of certain
securities of CPE held by the Evercore Shareholders and the settlement of
certain claims and (b) Belgian Cable Holdings, CPE, CAHB, the Evercore
Shareholders, CDP Capital Communications Belgique, Inc., a corporation
incorporated under the laws of Quebec, ML Private Equity Associates LLC, a
Delaware limited liability company, Callahan InvestCo Belgium 1 S.à r.l., a
Luxembourg limited liability company ("InvestCo 1"), and Callahan InvestCo
Belgium 2 S.à r.l., a Luxembourg limited liability company ("InvestCo 2"),
entered into a letter agreement (the "Letter Agreement") and a Second Amended &
Restated Shareholders Agreement (the "Second Amended Shareholders Agreement")
revising the governance and other matters relating to InvestCo 1 and InvestCo 2
and certain other securities of Telenet Group Holding NV, a Belgium limited
liability company ("Telenet") held by the Evercore Shareholders;

        WHEREAS, in connection with the completion of the Restructuring, a
recapitalization of InvestCo 1 and InvestCo 2 is to occur involving, among other
things, (a) the conversion of outstanding InvestCo 1 preferred and ordinary
shares into InvestCo 1 Initial Recapitalization Preferred Shares and InvestCo 1
Initial Recapitalization Ordinary Shares, respectively; (b) the conversion of
outstanding InvestCo 2 preferred and ordinary shares into InvestCo 2 Initial
Recapitalization Preferred Shares and InvestCo 2 Initial Recapitalization
Ordinary Shares, respectively; (c) the exchange of outstanding InvestCo 1 and
InvestCo 2 preferred equity certificates for InvestCo 1 Initial Recapitalization
PECs and InvestCo 2 Initial Recapitalization PECs, respectively; (d) the
exchange of outstanding InvestCo 1 Loan Notes (Telenet) and the Motorola Bridge
Loan for InvestCo 1 Initial Recapitalization Loan Notes; and (e) the exchange of
outstanding InvestCo 2 Loan Notes (Telenet) for InvestCo 2 Initial
Recapitalization Loan Notes;

--------------------------------------------------------------------------------




        WHEREAS, pursuant to the terms of an Amendment to Restructuring
Agreement, dated December 15, 2004 (the "Restructuring Agreement Amendment"),
among LMI, Belgian Cable Holdings, CPE and CAHB, in connection with the
Restructuring CAHB will be converted from a Delaware limited liability company
to a Delaware general partnership, the partners of which will be Belgian Cable
Holdings and a wholly-owned Subsidiary of CPE;

        WHEREAS, LMI GP 1 wishes to sell and CMB I wishes to purchase the 50%
general partnership interest in Belgian Cable Holdings held by LMI GP 1 (the
"General Partnership Interest 1") and LMI GP 2 wishes to sell and CMB II wishes
to purchase the 50% general partnership interest in Belgian Cable Holdings held
by LMI GP 2 (the "General Partnership Interest 2") (together with the General
Partnership Interest 1, the "Partnership Interests") on and subject to the terms
of this Agreement;

        WHEREAS, LMC is party to an engagement letter, dated October 22, 2003
(the "Lehman Engagement Letter"), with Lehman Brothers ("Lehman") relating to
the provision of services in furtherance of an investment in Telenet, which
engagement of Lehman under the Lehman Engagement Letter has been terminated;

        WHEREAS, in connection with the acquisition of the Partnership
Interests, UPC has agreed to assume certain liabilities of LMC and to indemnify
LMC for and against such liabilities;

        WHEREAS, capitalized terms not otherwise defined in this Agreement will
have the respective meanings set forth in Exhibit A hereto.

        NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties and agreements contained herein, the Parties hereby
agree:

ARTICLE I
SALE AND PURCHASE; CLOSING

        1.1   Upon the terms set forth in this Agreement and for the
consideration set forth herein, LMI GP 1 hereby sells the General Partnership
Interest 1 to CMB I, and CMB I hereby purchases the General Partnership Interest
1 from LMI GP 1, free and clear from all Encumbrances and together with all
rights and advantages attaching thereto.

        1.2   Upon the terms set forth in this Agreement and for the
consideration set forth herein, LMI GP 2 hereby sells the General Partnership
Interest 2 to CMB II, and CMB II hereby purchases the General Partnership
Interest 2 from LMI GP 2, free and clear from all Encumbrances and together with
all rights and advantages attaching thereto.

        1.3   The closing of the purchase and sale of the Partnership Interests
as set forth in Sections 1.1 and 1.2 (the "Closing") is occurring concurrently
with the execution and delivery of this Agreement (the "Closing Date") at the
offices of Baker Botts L.L.P., 30 Rockefeller Plaza, New York, New York 10112.

ARTICLE II
CONSIDERATION

        2.1   The purchase price for the General Partnership Interest 1 (the "GP
1 Purchase Price") is equal to $60,534,106.23. The purchase price for the
General Partnership Interest 2 (the "GP 2 Purchase Price") is equal to
$60,534,106.22. The GP 1 Purchase Price and the GP 2 Purchase Price together
constitute the "Aggregate Purchase Price", which Aggregate Purchase Price has
been determined in the manner specified in Exhibit B hereto.

        2.2   The Aggregate Purchase Price is being paid in dollars by CM, on
behalf of CMB I and CMB II, to LMI, on behalf of LMI GP 1 and LMI GP 2,
concurrently with the execution and delivery of this Agreement, by wire transfer
of immediately available funds to the LMI Account.

2

--------------------------------------------------------------------------------




ARTICLE III
CLOSING DELIVERIES

        3.1   Concurrently with the execution and delivery of this Agreement,
LMI GP 1 is delivering or causing to be delivered to CMB I against payment of
the GP 1 Purchase Price:

        (a)   instruments of transfer for the transfer of the General
Partnership Interest 1, duly executed by LMI GP 1; and

        (b)   a receipt for the payment of the GP 1 Purchase Price, duly
executed by LMI GP 1.

        3.2   Concurrently with the execution and delivery of this Agreement,
LMI GP 2 is delivering or causing to be delivered to CMB II against payment of
the GP 2 Purchase Price:

        (a)   instruments of transfer for the transfer of the General
Partnership Interest 2, duly executed by LMI GP 2;

        (b)   a receipt for the payment of the GP 2 Purchase Price, duly
executed by LMI GP 2;

        (c)   original copies of the organizational documents of Belgian Cable
Holdings, including without limitation the certificate of incorporation and
bylaws of Liberty Belgium, Inc. and the partnership agreement of Belgian Cable
Holdings; the minute books of Belgian Cable Holdings containing the minutes of
all meetings, and all actions by written consent, of shareholders, partners,
directors and committees of boards of directors and representatives since the
time of incorporation of Liberty Belgium, Inc. through and following of
conversion to a partnership; and all other books and records of Belgian Cable
Holdings to the Closing;

        (d)   copies of the certificate of conversion to partnership and
statement of partnership existence for Belgian Cable Holdings certified on or
soon before the Closing Date by the Secretary of State of Delaware and all
documents filed in connection with the conversion of Belgian Cable Holdings to a
partnership;

        (e)   original, fully executed copies of each of the documents entered
into or delivered by, on behalf of or to (but only to the extent an original
copy was received by) any LMI Party or Belgian Cable Holdings in connection with
the Restructuring, including without limitation:

        (i)    the Amended Restructuring Agreement, the Settlement Agreement,
the Letter Agreement, the Second Amended Shareholders Agreement and any
document, agreement or instrument delivered in connection therewith, together
with all attachments and exhibits to each of the foregoing and all as in effect
on the date hereof (the "Restructuring Documents");

        (ii)   the Lehman Engagement Letter;

        (iii)  the Motorola Bridge Loan Assignment Agreement together with any
other documents evidencing Belgian Cable Holdings' 66.04% share of the Motorola
Bridge Loan and rights in associated collateral;

        (iv)  the Merrill Loan Assignment Agreement together with any other
documents evidencing Belgian Cable Holdings' ownership of the entire Merrill
Loans and rights in associated collateral;

        (v)   the Merrill Letter; and

        (f)    the assignment agreement, dated as of April 1, 2004, among
Motorola, Inc., Belgian Cable Holdings and LMC (the "Motorola New Subordinated
Note Acquisition Agreement") and other documents evidencing Belgian Cable
Holdings' ownership of the entire Motorola New Subordinated Note (the Lehman
Engagement Letter, the Motorola Bridge Loan Agreement, the Merrill Loan
Assignment Agreement, the Merrill Letter, the Motorola New Subordinated Note

3

--------------------------------------------------------------------------------



Acquisition Agreement and the documents evidencing Belgian Cable Holdings'
ownership of 66.04% of the Motorola Bridge Loan, the entire Merrill Loan and the
entire Motorola New Subordinated Note and, in each case, rights in associated
collateral, are collectively referred to as the "Ancillary Documents");; and

        (g)   an executed opinion of Baker Botts L.L.P. in the form attached
hereto as Exhibit C dated as of the Closing Date.

        3.3   Concurrently with the execution and delivery of this Agreement,
CMB I is delivering or causing to be delivered:

        (a)   to LMI GP 1, against transfer of the General Partnership Interest
1, (i) payment of the GP 1 Purchase Price in the manner specified in
Section 2.2, and (ii) a receipt for the transfer of the General Partnership
Interest 1, duly executed by CMB I; and

        (b)   to Belgian Cable Holdings, an instrument agreeing to be bound by
the partnership agreement of Belgian Cable Holdings, duly executed by CMB I.

        3.4   Concurrently with the execution and delivery of this Agreement,
CMB II is delivering or causing to be delivered:

        (a)   to LMI GP 2, against transfer of the General Partnership Interest
2, (i) payment of the GP 2 Purchase Price in the manner specified in
Section 2.2, and (ii) a receipt for the transfer of the General Partnership
Interest 2, duly executed by CMB II; and

        (b)   to Belgian Cable Holdings, an instrument agreeing to be bound by
the partnership agreement of Belgian Cable Holdings, duly executed by CMB II.

        3.5   Concurrently with the execution and delivery of this Agreement,
UPC is delivering or causing to be delivered (a) an executed opinion of Holme
Roberts & Owen LLP in the form attached hereto as Exhibit D-1 dated as of the
Closing Date and (b) an executed opinion of Allen & Overy LLP in the form
attached hereto as Exhibit D-2 dated as of the Closing Date.

ARTICLE IV
LMI WARRANTIES

        LMI represents and warrants to CM as at the date hereof as follows:

LMI's Transactional Warranties

        4.1   Organization. LMI is duly incorporated, validly existing and in
good standing under the laws of Delaware. LMI GP 1 and LMI GP 2 are each duly
organized, validly existing and in good standing under the laws of Delaware.
Belgian Cable Holdings (a) is validly formed and validly existing under the laws
of Delaware; (b) has all requisite power and authority to own, lease, and
operate its properties and to carry on its business as now being conducted; and
(c) is duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification necessary, except in
the case of clauses (b) or (c), where the failure to have such power or
authority or to be so qualified licensed or in good standing does not or would
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect on Belgian Cable Holdings.

        4.2   Power and Authority. Each of the LMI Parties has all requisite
corporate or limited liability company power and authority to enter into and
perform this Agreement and any other documents executed by any of them hereunder
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by the LMI Parties of this Agreement and any other documents to
be executed by them hereunder and the consummation of the transactions
contemplated hereby have

4

--------------------------------------------------------------------------------




been duly authorized by all necessary corporate or limited liability company
action on the part of each LMI Party, as applicable. This Agreement and such
other documents executed hereunder constitute (assuming the due execution and
delivery hereof and thereof by the CM Parties, as applicable) binding
obligations on the LMI Parties enforceable in accordance with their terms except
as such enforcement may be limited by bankruptcy, reorganization, insolvency,
moratorium or other laws affecting the enforcement of creditors rights generally
and subject to general equitable principles.

        4.3   No Consents. No consent, approval, or waiver of, notice to, or
filing with, any other Person is required, on behalf of LMI or any of its
Affiliates in connection with the execution, delivery, or performance (a) by any
LMI Party of this Agreement or any of the other documents executed by any LMI
Party hereunder or the consummation of the transactions contemplated hereby or
(b) by Belgian Cable Holdings under the Restructuring Documents or any of the
other documents executed by any of them thereunder or in connection with the
consummation of the transactions contemplated thereby, except any such consent,
approval, waiver, notice or filing (i) the failure of which to be obtained or
made will not affect any LMI Party's performance of its obligations under this
Agreement, (ii) of, to or with the European Commission or to the competition
authorities of any of the Member States of the European Union or (iii) in the
case of (b), required as a result of the ownership of Belgian Cable Holdings by
a CM Affiliate.

        4.4   No Conflicts. Neither the execution and delivery of and
performance by the LMI Parties of their respective obligations under this
Agreement and any other documents executed hereunder and the consummation of the
transactions contemplated hereby nor the execution and delivery of and
performance by Belgian Cable Holdings of its obligations under the Restructuring
Documents and any of the other documents to be executed by Belgian Cable
Holdings thereunder or in connection with the consummation of the transactions
contemplated thereby:

        (a)   violate or conflict with any provision of the organizational
documents of any LMI Party or Belgian Cable Holdings as in effect on the date
hereof or any foreign or domestic statute, law, ordinance, rule, regulation,
registration, permit, order, license, decree or Judgment applicable to any of
them, except, in the case of the completion of the Restructuring, (i) any such
statute, law, ordinance, rule, regulation, registration, permit, order, license,
decree or Judgment requiring any consent, approval, waiver, notice or filing of,
to or with the European Commission or the competition authorities of any of the
Member States of the European Union or (ii) any such violation or conflict that
arises as a result of the ownership of Belgian Cable Holdings by a CM Affiliate;
or

        (b)   conflict with, result in a breach or violation of, (with or
without the giving of notice or lapse of time or both) constitute a default (or
give rise to any right of termination, cancellation, acceleration, repurchase,
prepayment, repayment, or increased payments) under, or give rise to or
accelerate any material obligation (including any obligation to, or to offer to,
repurchase, prepay, repay, or make increased payments) under, or result in the
loss or modification of any material benefit under, any agreement, obligation or
instrument to which any LMI Party or Belgian Cable Holdings is a party or
pursuant to which it is subject to a legally binding obligation; or

        (c)   result in the creation of any Encumbrance on the Partnership
Interests.

        4.5   Ownership of Partnership Interests. LMI GP 1 and LMI GP 2 each has
good and valid title to its respective Partnership Interest together with the
right to sell the respective Partnership Interest to CMB I and CMB II free from
all Encumbrances and together with all rights and advantages now and hereafter
attaching thereto without the prior consent of any third party on the terms and
conditions of this Agreement. The Partnership Interests of LMI GP 1 and LMI GP 2
together constitute 100% of the partnership interests in Belgian Cable Holdings.
There no other outstanding rights, options, warrants, calls, conversions, or
other commitments or agreements of any nature with respect to the

5

--------------------------------------------------------------------------------



direct or indirect acquisition, purchase, sale, transfer, assignment, creation
or issuance of any partnership interest in Belgian Cable Holdings.

        4.6   No Brokers. There is no broker, finder, investment banker or
similar intermediary that has been retained by, or is authorized to act on
behalf of, any LMI Party, LMC, Belgian Cable Holdings or any of their respective
Affiliates, who will be entitled to any fee, commission or other amount in
connection with this Agreement or the Restructuring Documents or any other
documents executed hereunder or thereunder or upon consummation of the
transactions contemplated hereby or thereby and which fee, commission or other
amount could reasonably be expected to be or become a liability of CM or any of
its Affiliates or Belgian Cable Holdings. Without limiting the generality of the
foregoing, all fees, commissions and other amounts payable or accrued through,
to and including the time of the Closing arising as a result of the actions of
LMI and its Affiliates prior to such time pursuant to any of the Ancillary
Documents have been paid in full by or on behalf of each of LMI, LMC or any of
their respective Affiliates and neither Lehman, Merrill nor any of their
respective Affiliates will be entitled to any fee, commission or other amount in
connection with this Agreement or the Restructuring Documents or any other
documents executed hereunder or thereunder or as a result of the consummation of
the transactions contemplated hereby or thereby, except any amounts payable to
an affiliate of Merrill as a result of such affiliate's ownership of securities
of InvestCo 1 and InvestCo 2 and under the Restructuring Documents.

Additional Warranties Concerning Belgian Cable Holdings

        4.7   No Subsidiaries. Belgian Cable Holdings has no direct or indirect
Subsidiaries or any investment in any Person other than the investments in CPE,
CAHB, InvestCo 1 and InvestCo 2 represented by the documents listed on Exhibit E
evidencing the Merrill Loans, the Motorola New Subordinated Note and the
Motorola Bridge Loan (collectively, the "Debt Documents").

        4.8   No Real Property. Belgian Cable Holdings does not own or lease any
real property or any interest in any real property.

        4.9   Assets. Belgian Cable Holdings has good and valid title to the
assets (including without limitation a 66.04% interest in the Motorola Bridge
Loan, a 100% interest in the Merrill Loans, and a 100% interest in the Motorola
New Subordinated Note) used by it, free and clear of all Encumbrances. The
amounts set forth on Exhibit B hereto as, respectively, the Motorola Bridge Loan
Cost, the Merrill Loan Cost 1 and the Merrill Loan Cost 2, and the Motorola New
Sub Cost are the amounts paid by or on behalf of Belgian Cable Holdings to
acquire its interests in the Motorola Bridge Loan, the Merrill Loans, and the
Motorola New Subordinated Note, respectively. Such interests were acquired by
Belgian Cable Holdings on March 31, 2004, December 16, 2003, and June 30, 2004,
respectively. The amounts set forth on Exhibit B hereto as, respectively, the
Merrill Additional Funding 1 and the Merrill Additional Funding 2 are the
amounts funded to CPE by or on behalf of Belgian Cable Holdings under the
Merrill Loans on June 30, 2004 and September 29, 2004, respectively.

        4.10 Liabilities. Except for liabilities pursuant to the Restructuring
Documents, the Debt Documents and the Ancillary Documents, Belgian Cable
Holdings has no liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due) other than
Taxes.

        4.11 Contracts.

        (a)   Except for the Restructuring Documents, the Debt Documents and the
Ancillary Documents, there is no material Contract or Judgment to which Belgian
Cable Holdings is a party or pursuant to which it is subject to a legally
binding obligation.

        (b)   (i) each LMI Party has performed all material obligations required
to be performed by it to the time of the Closing under each of the Restructuring
Documents, the Debt Documents and

6

--------------------------------------------------------------------------------






the Ancillary Documents and is not (with or without the lapse of time or the
giving of notice, or both) in breach or default in any respect thereunder and,
to LMI's knowledge, no other party to any of the Restructuring Documents or the
Debt Documents is (with or without the lapse of time or the giving of notice, or
both) in breach or default thereunder (including without limitation any
inaccuracy in or breach of any representation or warranty of any such party),
other than CPE's, CAHB's and InvestCo 1's obligations under the Debt Documents
(other than the Debt Documents relating to the Motorola New Subordinated Note),
which are in default; and (ii) no LMI Party has received any notice of the
intention of any party to terminate any of such Restructuring Documents or Debt
Documents.

        (c)   There is no inaccuracy in or breach of any representation or
warranty of any of the LMI Parties in any of the Restructuring Documents or the
Debt Documents. To LMI's knowledge, all conditions precedent to the obligations
of the parties to consummate the transactions to be consummated under the
Restructuring Documents (other than actions to be taken and deliveries to be
made by such parties at the completion of the Restructuring) have been satisfied
and none have been waived by any party thereto, other than any such waiver that
has been approved in writing by UPC, provided that no representation or warranty
is made by LMI regarding the accuracy or breach of any representation or
warranty made in the Restructuring Documents, other than representations or
warranties of any of the LMI Parties therein. None of the Restructuring
Documents or the Debt Documents has been amended, other than any such amendment
that has been approved in writing by UPC.

        (d)   LMC has performed all obligations required to be performed by it
to date under each of the Lehman Engagement Letter and the Motorola New
Subordinated Note Acquisition Agreement, and is not (with or without the lapse
of time or the giving of notice, or both) in breach or default in any respect
thereunder.

        (e)   LMI has provided the CM Parties with copies that are true, correct
and complete of all Restructuring Documents, Debt Documents and the Ancillary
Documents, as amended to date. To LMI's knowledge, there are no documents
evidencing or securing the Merrill Loans, the Motorola New Subordinated Note or
the Motorola Bridge Loan except for the Debt Documents.

        4.12 No Employees or Consultants. Belgian Cable Holdings has no and has
never had any employee or consultant, except as set forth in the Lehman
Engagement Letter and the Merrill Letter and except for Baker Botts L.L.P.,
Arendt & Medernach and Freshfields. There are no Contracts between Belgian Cable
Holdings and any current or past officer or director of Belgian Cable Holdings.

        4.13 Legal Compliance. Belgian Cable Holdings (a) is in compliance with,
and since its formation has complied with, the terms of any foreign or domestic
statute, law, ordinance, rule, regulation, registration, permit, order, license,
decree or Judgment applicable to it and (b) no Legal Proceeding, claim, demand,
or notice has been filed or commenced against Belgian Cable Holdings alleging
any failure to so comply. Notwithstanding anything to the contrary in
clause (a) of this Section 4.13, no representation is made as to whether Belgian
Cable Holdings is in compliance with, and since its formation has complied with,
the terms of any statute, law, ordinance, rule, regulation, registration,
permit, order, license, decree or Judgment applicable to it promulgated by the
European Commission or the competition authorities of any of the Member States
of the European Union.

        4.14 Interested Party Transactions. Other than transactions required or
permitted by this Agreement or the other documents referred to herein or to be
executed hereunder, there are no transactions between Belgian Cable Holdings,
CAHB, InvestCo 1, InvestCo 2, Telenet or any Subsidiary thereof, on the one
hand, and, on the other hand, (i) LMI or any of its Controlled Affiliates (other
than Belgian Cable Holdings), (ii) any director, officer, or, to LMI's
knowledge, employee of LMI or any such Controlled Affiliate, or (iii) any Person
that is a member of the immediate family (as such term is

7

--------------------------------------------------------------------------------




defined in Rule 16a-1(e) promulgated under the Securities Exchange Act of 1934,
as amended) of any such director, officer, or, to LMI's knowledge, employee.

        4.15 Books and Records. LMI has delivered to CM true, correct, and
complete copies of (a) Belgian Cable Holdings' (and Liberty Belgium, Inc.'s)
organizational documents, as amended to date, and (b) share ledgers, minutes
books containing the minutes of all meetings, and all actions by written
consent, of shareholders, directors and committees of directors since the time
of its organization, and all other corporate and partnership books and records
of Belgian Cable Holdings (and Liberty Belgium, Inc.).

        4.16 Legal Proceedings.

        (a)   There is no Legal Proceeding pending, or to LMI's knowledge,
threatened in writing relating to Belgian Cable Holdings.

        (b)   Without limiting the generality of Section 4.16(a),

        (i)    Belgian Cable Holdings has not (A) applied for or consented to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, examiner or liquidator of itself or of all or a substantial part of its
assets, (B) made a general assignment for the benefit of its creditors,
(C) commenced a voluntary case under any applicable law relating to bankruptcy
or insolvency, (D) filed a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up, or composition or readjustment of debts, (E) failed
to controvert in a timely and appropriate manner, or acquiesce in writing to,
any petition filed against it in an involuntary case under any applicable law
relating to bankruptcy or insolvency, or (F) taken any corporate or partnership
action for the purpose of effecting any of the foregoing,

        (ii)   no proceeding or case has been commenced, without the application
or consent of Belgian Cable Holdings, in any court of competent jurisdiction,
seeking (A) its reorganization, liquidation, dissolution, arrangement or
winding-up, or the composition or readjustment of its debts, (B) the appointment
of a receiver, custodian, trustee, examiner, liquidator or the like of Belgian
Cable Holdings or of all or any substantial part of its assets, or (C) similar
relief in respect of Belgian Cable Holdings under any law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts, and

        (iii)  no Judgment for relief against Belgian Cable Holdings has been
entered in an involuntary case under any applicable law relating to bankruptcy
or insolvency.

        4.17 Powers of Attorney. There are no outstanding powers of attorney
granted by Belgian Cable Holdings.

        4.18 Tax Warranties.

        (a)   Belgian Cable Holdings was formed on December 10, 2004 in a
transaction which resulted in the liquidation of Liberty Belgium, Inc. for U.S.
federal income tax purposes. For U.S. federal income tax purposes, Liberty
Belgium, Inc. ceased to exist on that date. Prior to such date, Liberty
Belgium, Inc. had been taxable as a corporation for U.S. federal income tax
purposes and was included in the consolidated federal income tax return of LMI.
Belgian Cable Holdings has been classified as a disregarded entity for U.S.
federal income tax purposes for all taxable periods from the date of its
formation until the day prior to the Closing Date and has not made any election
to be classified as a corporation for U.S. federal income tax purposes.

8

--------------------------------------------------------------------------------





        (b)   All material Tax Returns required to be filed on or before the
date hereof by or on behalf of Liberty Belgium, Inc. and Belgian Cable Holdings
(collectively, the "LMI Belgium Entities") have been duly filed on a timely
basis and such Tax Returns (including without limitation all attached statements
and schedules) are true, correct, and complete in all material respects. All
material Taxes shown to be payable on such Tax Returns or on subsequent
assessments with respect thereto have been paid in full on a timely basis. No
claim has been made or threatened by any jurisdiction where any LMI Belgium
Entity does not file returns that any LMI Belgium Entity is or may be subject to
tax in that jurisdiction.

        (c)   The LMI Belgium Entities have withheld and paid over all Taxes
required to have been withheld and paid over (including without limitation any
estimated Taxes), and have complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto, in connection with amounts paid or owing to any creditor, independent
contractor, or other third party.

        (d)   There are no Encumbrances on any of the assets of LMI Belgium
Entities with respect to Taxes, other than Encumbrances for Taxes not yet due
and payable or for Taxes that are being contested in good faith through
appropriate proceedings and for which appropriate reserves (as determined on a
GAAP basis) have been established.

        (e)   None of the LMI Belgium Entities has been a member of an
affiliated, consolidated, combined or unitary group, other than one of which LMC
or LMI was the common parent.

        (f)    There is no audit of any Tax Return of any LMI Belgium Entities
by a Tax Authority in process, pending or threatened.

        (g)   No deficiencies exist or have been asserted with respect to Taxes
of any of the LMI Belgium Entities, and no written notice has been received by
any of the LMI Belgium Entities that it has not filed a Tax Return or paid Taxes
required to be filed or paid by it.

        (h)   No waiver or extension of any statute of limitations is in effect
with respect to Taxes or Tax Returns of any of the LMI Belgium Entities.

        (i)    There are no requests for rulings, subpoenas or requests for
information pending with respect to Taxes of any of the LMI Belgium Entities.

        (j)    No power of attorney has been granted by any of the LMI Belgium
Entities with respect to any matter relating to Taxes.

        (k)   None of the LMI Belgium Entities is (or has ever been) a party to
any Tax sharing agreement or similar agreement between affiliated corporations.

        (l)    None of the LMI Belgium Entities has entered into or is a party
to any compensatory agreement with respect to the performance of services under
which payment would result in a nondeductible expense pursuant to Code
Section 280G or an excise tax to the recipient of such payment pursuant to Code
Section 4999.

        (m)  None of the LMI Belgium Entities has disposed of any property that
is presently being accounted for under the installment method.

        (n)   None of the LMI Belgium Entities has or has ever had a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the U.S. and such foreign country.

        (o)   The sales of the General Partnership Interest 1 by LMI GP 1 to CMB
I and the General Partnership Interest 2 by LMI GP 2 to CMB II are not subject
to the Tax withholding provisions of Code 3406 or of Subchapter A of Chapter 3
of the Code.

9

--------------------------------------------------------------------------------






ARTICLE V
UPC WARRANTIES

        UPC represents and warrants to LMI as at the date hereof as follows:

        5.1   Organization. Each of the CM Parties is duly organized and validly
existing under the laws of The Netherlands.

        5.2   Power and Authority. Each of the CM Parties has all requisite
corporate or other organizational power and authority to enter into and perform
this Agreement and any other documents executed by any of them hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the CM Parties of this Agreement and any other documents executed
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate or other organizational action on the
part of each CM Party, as applicable. This Agreement and such other documents
executed hereunder (assuming the due execution and delivery hereof and thereof
by the LMI Parties and LMC, as applicable) constitute binding obligations on the
CM Parties enforceable in accordance with their terms except as such enforcement
may be limited by bankruptcy, reorganization, insolvency, moratorium or other
laws affecting the enforcement of creditors rights generally and subject to
general equitable principles.

        5.3   No Consents. No consent, approval, or waiver of, notice to, or
filing with, any other Person is required, on behalf of CM or any CM Affiliate
in connection with the execution, delivery, or performance by any CM Party of
this Agreement or any of the other documents executed by any CM Party hereunder
or the consummation of the transactions contemplated hereby, including the
Restructuring, except any such consent, approval, waiver, notice or filing
(i) the failure of which to be obtained or made will not affect CM's or any CM
Affiliate's performance of its respective obligations under this Agreement and
the performance of the Restructuring or (ii) of or to the European Commission or
to the competition authorities of any of the Member States of the European
Union.

        5.4   No Conflicts. The execution and delivery of and performance by the
CM Parties of their respective obligations under this Agreement and any other
documents executed hereunder do not:

        (a)   violate or conflict with any provision of the organizational
documents of the CM Parties or any foreign or domestic statute, law, ordinance,
rule, regulation, registration, permit, order, license, decree or Judgment
applicable to any of the CM Parties, except, in the case of the completion of
the Restructuring, any such statute, law, ordinance, rule, regulation,
registration, permit, order, license, decree or Judgment requiring any consent,
approval, waiver, notice or filing of or to the European Commission or the
competition authorities of any of the Member States of the European Union; or

        (b)   conflict with, result in a breach or violation of, (with or
without the giving of notice or lapse of time or both) constitute a default (or
give rise to any right of termination, cancellation, acceleration, repurchase,
prepayment, repayment, or increased payments) under, or give rise to or
accelerate any material obligation (including any obligation to, or to offer to,
repurchase, prepay, repay, or make increased payments) under, or result in the
loss or modification of any material benefit under, any agreement, obligation or
instrument to which a CM Party is a party or pursuant to which it is subject to
a legally binding obligation.

        5.5   No Brokers. There is no broker, finder, investment banker, or
similar intermediary that has been retained by, or is authorized to act on
behalf of, any CM Party or any CM Affiliate who will be entitled to any fee,
commission or other amount in connection with this Agreement or the
Restructuring Documents or any other documents executed hereunder or thereunder
or upon consummation of the transactions contemplated hereby or thereby and
which fee, commission or other amount could reasonably be expected to be or
become a liability of LMI or any of its Affiliates.

10

--------------------------------------------------------------------------------



        5.6   Investment. CMB I and CMB II are not acquiring the Partnership
Interests with a view to selling them in connection with any distribution
thereof within the meaning of the Securities Act.

        5.7   Tax Warranties. Each of CMB I and CMB II is wholly owned directly
by chello Media Investments, B.V. ("CMI") and CMI is wholly owned directly by
CM. CM is wholly owned directly by UPC. Each of CMB I, CMB II, CMI and CM has
taken all actions (and has made all elections) to be properly classified as a
disregarded entity of UPC for U.S. federal income tax purposes. UPC is properly
classified as a corporation for U.S. federal income tax purposes.

ARTICLE VI
LIMITATIONS TO THE WARRANTIES

        6.1   No Party hereto shall be liable to another Party hereto for such
other Party's lost profits, loss of use, lost revenues or other indirect,
incidental, special or consequential damages arising from or relating to a
Party's performance, non-performance, breach or default under a covenant,
warranty, representation, term or condition hereof.

ARTICLE VII
INDEMNIFICATION

        7.1   The CM Parties, jointly and severally, agree to indemnify and hold
harmless, and hereby indemnify and hold harmless, LMC and the LMI Parties and
any of their respective Affiliates and their respective directors, officers,
employees, agents successors and assigns (any such Person, a "Liberty
Indemnified Party"), against any and all Losses suffered or incurred by such
Liberty Indemnified Party as a result of, based upon, arising out of or
otherwise in respect of:

        (a)   the nonperformance or breach by Belgian Cable Holdings or any
other CM Affiliate after the time of the Closing of any term or provision of any
Restructuring Document or any agreement or arrangement entered into by Belgian
Cable Holdings or any other CM Affiliate in connection with the transactions
contemplated by the Restructuring Documents, including those obligations to be
performed at the closing of the Restructuring;

        (b)   any demand or claim by Lehman or Merrill or any of their
respective Affiliates for additional compensation under any of the Ancillary
Documents resulting from any action by CM or any other CM Affiliate;

        (c)   any obligation or liability of Belgian Cable Holdings incurred by
Belgian Cable Holdings after the time of the Closing;

        (d)   any inaccuracy in or any breach of any representation or warranty
of any CM Party contained in this Agreement;

        (e)   any nonperformance or breach of any covenant or agreement of any
CM Party contained in this Agreement;

        (f)    the retention of any professional consultants or advisors by, or
at the direction of, CM or any other CM Affiliate in relation to the investment
in Telenet, except to the extent any Liberty Indemnified Party specifically
agrees to be liable for all or part of the Losses attributable to the retention
of such professional consultants or advisors (it being understood that the
responsibility for the fees of certain professional advisors will be allocated
between LMI and UPC as specified in Section 9.11 hereof);

        (g)   any Taxes of or with respect to Belgian Cable Holdings that are
attributable to a Post-Closing Period; and

        (h)   any Taxes for which CM is responsible pursuant to Section 8.1
hereof.

11

--------------------------------------------------------------------------------






        7.2   The LMI Parties, jointly and severally, agree to indemnify and
hold harmless, and hereby indemnify and hold harmless, the CM Parties and any of
their respective Affiliates and their respective directors, officers, employees,
agents successors and assigns (any such Person, a "CM Indemnified Party"),
against any and all Losses suffered or incurred by such CM Indemnified Party as
a result of, based upon, arising out of or otherwise in respect of:

        (a)   any inaccuracy in or any breach of any representation or warranty
of any LMI Party contained in this Agreement;

        (b)   any nonperformance or breach of any covenant or agreement of any
LMI Party contained in this Agreement;

        (c)   the retention of any professional consultants or advisors by, or
at the direction of, LMI or any of its Affiliates in relation to the investment
in Telenet, except to the extent any CM Indemnified Party specifically agrees to
be liable for all or part of the Losses attributable to the retention of such
professional consultants or advisors (it being understood that the
responsibility for the fees of certain professional advisors will be allocated
between LMI and UPC as specified in Section 9.11 hereof);

        (d)   any Taxes of or with respect to any LMI Belgium Entity that are
attributable to a Pre-Closing Period (other than Taxes for which CM is
responsible pursuant to Section 8.1 hereof), and any liability of any LMI
Belgium Entity for the payment of any Taxes as a result of having been before
the Closing Date a member of an affiliated, consolidated, combined or unitary
group.

        7.3   Any Indemnified Party seeking indemnification under Sections 7.1
and 7.2 with respect to any third party claim, action, suit or proceeding
(collectively, an "Action") shall promptly give notice of such Action to the
party from which such indemnification is sought (the "Indemnifying Party"). The
Indemnified Party's failure to so notify the Indemnifying Party of any Action
shall not release the Indemnifying Party, in whole or in part, from its
obligations to indemnify under this Article, except to the extent that the
Indemnified Party's failure to so notify actually prejudices the Indemnifying
Party's ability to defend against such Action. The Indemnified Party shall be
entitled, at the sole expense and liability of the Indemnifying Party, to
exercise full control of the defense, compromise or settlement of any such
Action unless the Indemnifying Party, within a reasonable time after the giving
of such notice by the Indemnified Party, shall (a) deliver a written
confirmation to such Indemnified Party that the indemnification provisions of
Sections 7.1 and 7.2 are applicable to such Action and that, subject to the
remaining provisions of this Article VII, the Indemnifying Party will indemnify
such Indemnified Party in respect of such Action pursuant to the terms of
Sections 7.1 and 7.2, (b) notify such Indemnified Party in writing of the
Indemnifying Party's intention to assume the defense thereof, and (c) retain
legal counsel reasonably satisfactory to such Indemnified Party to conduct the
defense of such Action.

        7.4   The Indemnified Party and the Indemnifying Party shall cooperate
with the party assuming the defense, compromise or settlement of any such Action
in accordance herewith in any manner that such party reasonably may request. If
the Indemnifying Party so assumes the defense of any such Action, the
Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnified Party unless (a) the Indemnifying Party has specifically agreed to
pay such fees and expenses, (b) any relief other than the payment of money
damages is sought against the Indemnified Party or (c) the Indemnified Party
shall have been advised by its counsel that there may be one or more legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party or that there may be a conflict of interest
between the Indemnifying Party and the Indemnified Party in the conduct of the
defense of such Action (in either of which cases the Indemnifying Party shall
not have the right to direct the defense, compromise or settlement of such
Action on behalf of the Indemnified Party), and in any such case the reasonable
fees and expenses of such separate counsel shall be borne by the Indemnifying
Party, it being understood and agreed,

12

--------------------------------------------------------------------------------




however, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys at any time for the
Indemnified Party together with its Affiliates, unless there shall be a conflict
of interest between the Indemnified Party and an Affiliate thereof, in which
case the Indemnifying Party shall not be liable for the fees and expenses of
more than an aggregate of two separate firms of attorneys at any time for the
Indemnified Party and its Affiliates. No Indemnified Party shall settle or
compromise or consent to entry of any Judgment with respect to any such Action
for which it is entitled to indemnification hereunder without the prior written
consent of the Indemnifying Party, unless the Indemnifying Party shall have
failed, after reasonable notice thereof, to undertake control of such Action in
the manner provided above in this Section 7.3. The Indemnifying Party shall not,
without the written consent of the Indemnified Party, settle or compromise or
consent to entry of any Judgment with respect to any such Action (x) in which
any relief other than the payment of money damages is or may be sought against
any Indemnified Party, or (y) that does not include as an unconditional term
thereof the giving by the claimant, party conducting such investigation,
plaintiff or petitioner to such Indemnified Party of a release from all
liability with respect to such Action.

ARTICLE VIII
TAX MATTERS

        8.1   Transfer Taxes.

        (a)   CM must pay all transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any monetary adjustments,
penalties and interest) incurred by any LMI Affiliate in connection with the
transactions contemplated by this Agreement (including any real property
transfer Tax and any similar Tax). CM must file all necessary Tax Returns and
other documentation with respect to all such Taxes, and if required by
applicable Law, LMI must, and must cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation. CM must pay all costs
and expenses related to the performance of its obligations under this
Section 8.1(a).

        (b)   CM must pay all transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any monetary adjustments,
penalties and interest) incurred by any LMI Belgium Entity in connection with
transactions contemplated by this Agreement (including any real property
transfer Tax and any similar Tax). CM must pay all of the costs and expenses
incurred by any LMI Belgium Entity in filing all necessary Tax Returns and other
documentation with respect to all such Taxes.

        8.2   Tax Return Preparation.

        (a)   Consolidated and Combined Returns for Pre-Closing Periods. Where
required or permitted by applicable Law, LMI shall include the LMI Belgium
Entities, or cause the LMI Belgium Entities (or their respective income and
other tax items) to be included in, and shall file or cause to be filed, (A) the
United States consolidated federal income Tax Returns of LMI for the taxable
periods (or portions thereof) of the LMI Belgium Entities ending on or prior to
the time of the Closing on the Closing Date and (B) where applicable, all other
consolidated, combined or unitary Tax Returns for the taxable periods (or
portions thereof) of the LMI Belgium Entities ending on or prior to the time of
the Closing on the Closing Date, and shall pay any and all Taxes due with
respect to the Tax Returns referred to in clause (A) or (B) of this
Section 8.2(a).

        (b)   Separate Returns of Liberty Belgium, Inc. for Pre-Closing Periods.
In addition to the Tax Returns described in Section 8.2(a), LMI shall prepare
(or cause to be prepared) all Tax Returns of Liberty Belgium, Inc. which relate
to a Pre-Closing Period, regardless of when such Tax Returns are required to be
filed and shall pay any and all Taxes due thereon.

13

--------------------------------------------------------------------------------



        (c)   Other Tax Returns of Belgian Cable Holdings. CM shall prepare (or
cause to be prepared) all Tax Returns of Belgian Cable Holdings that are
required to be filed after the Closing Date (other than any Tax Returns
described in Section 8.2(a) or Section 8.2(b)), and LMI shall have the right to
review and approve any Tax Returns which relate to a Pre-Closing Period (or
portion thereof). CM shall timely pay or cause to be paid all Taxes shown on
such Tax Returns; provided, however, that LMI shall pay the portion of the Taxes
shown due on such Tax Returns that are attributable to the Pre-Closing Period
(as determined in accordance with Section 8.3 hereof).

        8.3   Taxes Attributable to the Pre-Closing Period. The Taxes of the LMI
Belgium Entities attributable to the Pre-Closing Period for any taxable period
which includes, but does not end on, the Closing Date and any taxable period
which ends on the Closing Date shall be (i) in the case of real or personal
property Taxes, Taxes based on capital, or a flat minimum dollar amount tax, the
total amount of such Taxes multiplied by a fraction, the numerator of which is
the number of days in the partial period through and including the Closing Date
and the denominator of which is the total number of days in such taxable period,
(ii) in the case of all other Taxes, the amount that would be payable if the
relevant Tax period ended at the time of the Closing on the Closing Date, based
upon a closing of the books of the applicable LMI Belgium Entity at such time.

        8.4   Refunds or Credits. Except as otherwise set forth in this
Agreement, (i) to the extent any refunds or credits with respect to Taxes of any
LMI Belgium Entities are attributable to Taxes actually paid by LMI or any of
its Affiliates with respect to a Pre-Closing Period (other than as a result of
the carry-back to a Pre-Closing Period of losses, credits or other benefits
attributable to a Post-Closing Period), such refunds or credits shall be for the
account of LMI, and (ii) to the extent that any refunds or credits with respect
to Taxes of any LMI Belgium Entities are attributable to a Post-Closing Period,
such refunds or credits shall be for the account of CM. CM shall forward to LMI
or reimburse LMI for any such refunds or credits for the account of LMI within
ten (10) days from receipt thereof by CM or any of its Affiliates (including for
this purpose Belgian Cable Holdings). LMI shall forward to CM or reimburse CM
for any refunds or credits for the account of CM within ten (10) days from
receipt thereof by LMI or any of its Affiliates. Any refunds or reimbursements
not made within the ten (10) day period specified above shall bear interest from
the date received by the refunding or reimbursing party (or its Affiliate) at a
rate of five percent (5%) per annum.

        8.5   Filing of Amended Returns and Elections. Any amended Tax Return or
claim for Tax refund with respect to any LMI Belgium Entity may be made only by
the Parent Party (or its Affiliates) responsible for preparing the original Tax
Return for the applicable period with respect to such LMI Belgium Entity
pursuant to Section 8.2. Such Parent Party (or its Affiliates) shall not,
without the prior written consent of the other Parent Party, which consent shall
not be unreasonably withheld or delayed, file, or cause to be filed, any such
amended Tax Return or claim for Tax refund to the extent that such filing, if
accepted, is likely to change the Tax liability of such other Parent Party (or
any Affiliate of such other Parent Party) for any taxable period. Unless
otherwise required by applicable Law, neither Parent Party nor any of their
respective Affiliates will make, change or revoke (or cause to be made, changed,
or revoked) any Tax election with respect to the LMI Belgium Entities that is
likely to increase any Tax liability of the other Parent Party or its Affiliates
without the consent, not to be unreasonably withheld or delayed, of the other
Parent Party.

        8.6   Notification of Proceedings. If CM (or any of its Affiliates)
receives written notice of any Tax matter with respect to any LMI Belgium Entity
that would affect LMI (or any of its Affiliates), or LMI (or any of its
Affiliates) receives written notice of any Tax matter with respect to any LMI
Belgium Entity that would affect CM (or any of its Affiliates), the Parent Party
receiving such written notice must promptly (and in any event within seven
calendar days) notify the other Parent Party; provided, however, that the
failure of any Parent Party to so notify the other Parent Party will not impair
such Parent Party's rights under this Agreement or release, in whole or in part,
the other Parent Party from

14

--------------------------------------------------------------------------------




its obligations under this Agreement, except to the extent (and solely to the
extent) that the first Parent Party's failure to so notify has materially
damaged the other Parent Party in respect of such Tax matter.

        8.7   Cooperation. LMI and CM shall use their commercially reasonable
efforts to cooperate with each other and with each other's agents, including
accounting firms and legal counsel, in connection with the preparation or audit
of any Tax Return, refund claim or Tax controversy matter with respect to any
LMI Belgium Entity (or any entity in which an LMI Belgium Entity holds an
interest), or any of their respective activities. Such cooperation shall include
making available any information, records and documents in their possession or
under their control related to any LMI Belgium Entity that is relevant to the
preparation or audit of any Tax Return, refund claim or Tax controversy matter
with respect to any LMI Belgium Entity or any of their respective activities.
Any information provided or obtained under this Section 8.7 shall be kept
confidential, except as may otherwise be necessary in connection with the filing
of a Tax Return, refund claims, Tax audits, Tax claims or Tax litigation or as
required by Law.

        8.8   Record Retention. LMI and CM must retain and provide to each other
upon reasonable request any records or other information (including accounting
work papers) that are in their possession or readily obtainable and that may be
relevant to any Tax matter with respect to any LMI Belgium Entity (or any entity
in which an LMI Belgium Entity holds an interest), or examination, proceeding,
or determination with respect thereto. Without limiting the generality of the
foregoing, LMI and CM must retain, until the applicable statutes of limitations
(including any extensions) plus 90 days have expired, copies of all Tax Returns,
supporting work papers, and other records or information that may be relevant to
any Tax Returns of any LMI Belgium Entity (or any entity in which an LMI Belgium
Entity holds an interest), and must not destroy or otherwise dispose of any such
records without first providing the other Party with a reasonable opportunity to
review and copy the same.

        8.9   Tax Covenant. The CM Parties shall not take any action (or cause
any action to be taken) or make any election (or cause any election to be made)
that would cause any of CMB I, CMB II, CMI, CM or Belgian Cable Holdings to not
be classified as a entity that is disregarded as separate from UPC for U.S.
federal income tax purposes for any taxable period (or portion thereof) ending
on or before the date that all of the transactions contemplated by the
Restructuring Agreement have been consummated. The CM Parties shall not cause
Belgian Cable Holdings to transfer any of its assets prior to the consummation
of the Restructuring.

ARTICLE IX
GENERAL PROVISIONS

        9.1   Further Assurances. The Parties will and will procure (so far as
is within their respective power) any third party as necessary to do such acts
and things and execute such deeds and documents as may be necessary fully and
effectively to give effect to this Agreement. LMI shall not, and shall cause its
Controlled Affiliates not to, take any action or (except in the case of
Section 5.1(c) of the Second Amended Shareholders Agreement) omit to take any
action that will or would be reasonably likely to conflict with, result in a
breach or violation of, (with or without the giving of notice or lapse of time
or both) constitute a default (or give rise to any right of termination,
cancellation, acceleration, repurchase, prepayment, repayment, or increased
payments) under, or give rise to or accelerate any material obligation
(including any obligation to, or to offer to, repurchase, prepay, repay, or make
increased payments) under, or result in the loss or modification of any material
benefit under, Sections 2.2(c), 5.1(c), 5.3, 5.4 or 6.8(b) of the Second Amended
Shareholders Agreement or Sections 8.12, 17.2 or 17.3 of CAHB Partnership
Agreement, each as to be in effect on the completion of the Restructuring.

15

--------------------------------------------------------------------------------



        9.2   Survival of Certain Provisions. All representations and warranties
contained in this Agreement will survive the execution and delivery hereof and
the Closing hereunder and continue in full force and effect for a period of
18 months following the Closing Date; provided, however, that (a) all of the
representations and warranties contained in Sections 4.1 through 4.6 (LMI's
Transactional Warranties) and 4.18 (Tax Warranties), and Article V (CM
Warranties) will survive the execution and delivery hereof and the Closing
hereunder and continue in full force and effect until the expiration of the
applicable statutes of limitations and (b) with respect to an inaccuracy or
breach of a representation or warranty that the Party giving such representation
or warranty knew was inaccurate or breached on the date of this Agreement, such
representation or warranty will continue in full force and effect with respect
to such inaccuracy or breach until the expiration of the applicable statute of
limitations. The covenants and agreements made by each Party in this Agreement
will survive the Closing without limitation (except pursuant to their terms).
Any representation, warranty, or covenant that is the subject of a claim or
dispute asserted in writing prior to the expiration of the applicable of the
above-stated periods will survive with respect to such claim or dispute until
the final resolution thereof.

        9.3   Interpretation. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. The
Article, Section and Exhibit headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. In this
Agreement, any reference to a Party's "knowledge" and facts "known" by such
Party means (a) in the case of LMI, LMI's actual knowledge after inquiry by LMI
of John Malone, Robert Bennett and David Koff and (b) in the case of UPC, UPC's
actual knowledge after inquiry by UPC of Gene Schneider, Michael Fries and Shane
O'Neill, provided that it is understood that none of the individuals specified
in (a) or (b) is himself required to make any inquiries.

        9.4   Notice Provisions. Except as expressly provided herein, notices
and other communications provided for herein will be in writing and will be
delivered (i) by hand or courier service or mailed (certified or registered
mail, postage prepaid, return receipt requested) or (ii) sent by fax, with a
copy to be sent by one of the methods of delivery specified in section (i)
above. Any notice properly given will be effective upon receipt or refusal of
service:

        (a)   if to Liberty Media International, Inc., Liberty Media
Corporation, Belgian Cable GP, LLC or Belgian Cable GP II, LLC, to it at:

12300 Liberty Boulevard
Englewood, Colorado 80112
Attention: Ms. Elizabeth Markowski, Senior Vice President, Public Affairs
Fax: +1 720 875 5858

with a copy to:

Liberty Media International, Inc.
Michelin House
81 Fulham Road
London SW3 6DR
Attention: Mr. David Koff, Senior Vice President
Fax: +44 (0)20 7225 4695

16

--------------------------------------------------------------------------------



and

Baker Botts
99 Gresham Street
London EC2V 7BA
Attention: Mr. Paul Landen
Fax: +44 (0)20 7726 3404

        (b)   if to United Pan-Europe Communications N.V., chello Media
Investments B.V., chello Media Belgium I B.V. or chello Media Belgium II B.V.,
to it at:

Boeing Avenue 53
Schiphol Rijk 1119 PE
The Netherlands
Attention: Legal Department
Fax: +31 20 779 9871

with a copy to:

UnitedGlobalCom, Inc.
4643 South Ulster Street, Suite 1300
Denver, CO 80237
Attention: Legal Department and President
Fax: +1 303 770-4207

and

Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, CO 80203
Attention: W. Dean Salter, Esq.
                  Paul G. Thompson, Esq.
Fax: + 1 303 866 0200

        9.5   Assignment. No Party will, nor will it agree to, assign or
otherwise transfer, all or any of its rights under this Agreement nor grant,
declare, create or dispose of any right or interest in it without the prior
written consent of the other Parties.

        9.6   Confidentiality. Subject to Section 9.7, the Parties will each
treat as confidential and not disclose or use any information received or
obtained as a result of entering into this Agreement (or any agreement entered
into pursuant to this Agreement) which relates to:

        (a)   the provisions of this Agreement and any agreement entered into
pursuant to this Agreement, including for the avoidance of doubt, details of the
Aggregate Purchase Price;

        (b)   the negotiations relating to this Agreement (and such other
agreements); or

        (c)   each Party's business, financial or other affairs or those of its
Affiliates;

        9.7   Permitted Disclosure. Section 9.6 will not prohibit disclosure or
use of any information if and to the extent:

        (a)   the disclosure is required by law, or any regulatory body or the
rules and regulations of any recognized stock exchange or listing authority;

        (b)   the disclosure or use is required to vest the full benefit of this
Agreement in an LMI Party or a CM Party, as the case may be;

17

--------------------------------------------------------------------------------





        (c)   the disclosure or use is required for the purpose of any judicial
proceedings arising out of or in connection with this Agreement or any other
agreement entered into, under or pursuant to this Agreement or the disclosure is
reasonably required to be made to a taxation authority in connection with the
taxation affairs of the disclosing Party;

        (d)   the disclosure is made to professional advisors of an LMI Party or
a CM Party subject to an equivalent obligation of confidentiality to that set
out in this Article IX;

        (e)   the information becomes publicly available (other than by breach
of this Agreement); or

        (f)    the information is independently developed before or after the
Closing Date by the Party to whom such information was disclosed,

provided that prior to disclosure or use of any information pursuant to
Section 9.7(a), (b) or (c) (except in the case of disclosure to a taxation
authority), any Party from whom such disclosure or use is required will promptly
notify each other Party from whom such information was received or obtained of
such requirement with a view to providing such other Party with the opportunity
to contest such disclosure or use or otherwise to agree the timing and content
of such disclosure or use.

        9.8   Waiver. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the Party entitled to enforce such term, but any such waiver
will be effective only if in writing signed by the Party against which such
waiver is to be asserted. No course of dealing will be deemed to amend, waive or
discharge any provision of this Agreement. Except as otherwise provided herein,
no delay in the exercise of any right will operate as a waiver of such right. No
single or partial exercise of any right will preclude its further exercise. A
waiver of any right on any one occasion will not be construed as a bar to, or
waiver of, any such right on any other occasion.

        9.9   Entire Agreement. The provisions of this Agreement and the
documents and instruments referred to herein set forth the entire agreement and
understanding between the Parties as to the subject matter hereof and supersede
all prior agreements, oral or written, with respect to such subject matter.

        9.10 Severability. Wherever possible each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if for any reason any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable in any respect, such
action will not affect any other provision of this Agreement. In such event,
this Agreement will be construed to give effect to the original intent of the
Parties to the maximum extent possible.

        9.11 Costs. Save as otherwise expressly provided in this Agreement, each
of the Parties will pay its own costs and expenses incurred in connection with
the negotiation, preparation and implementation of this Agreement. The fees and
expenses of Baker Botts LLP, Arendt & Medernach and Freshfields in respect of
any assistance either or both of them have provided or will provide under the
terms of their engagement by LMI or any of its Affiliates from and after
November 1, 2004 in respect of the completion of the Restructuring (but not in
respect of the negotiation and execution of this Agreement) shall be paid by
UPC.

        9.12 Governing Law. This Agreement, and all rights, remedies and
obligations of the Parties hereunder, will be governed by and construed in
accordance with the laws of the State of Delaware without regard to principles
of conflict of laws. In any judicial proceeding involving any dispute,
controversy or claim arising out of or relating to this Agreement or its
operations, each of the Parties unconditionally accepts the exclusive
jurisdiction and venue of any United States District Court located in the State
of Delaware, or of the Court of Chancery of the State of Delaware, and the
appellate courts to which orders and Judgments thereof may be appealed. In any
such judicial proceeding, the Parties agree that in addition to any method for
the service of process permitted or required by such

18

--------------------------------------------------------------------------------




courts, to the fullest extent permitted by law, service of process may be made
by hand delivery or by nationally recognized courier service or United States
Express Mail. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

        9.13 Authorized Agent. Each of the CM Parties hereby appoints
UnitedGlobalCom, Inc., 4643 South Ulster Street, Suite 1300, Denver, CO 80237
Attention: Legal Department and President, Fax: +1 303 770-4207 as its
authorized agent (the "Authorized Agent") upon which process may be served in
any action arising out of or based upon this Agreement or the transactions
contemplated hereby that may be instituted in any court by any Party and
expressly consents to the jurisdiction of any such court, but only in respect of
any such action, and waives any other requirements of or objections to personal
jurisdiction with respect thereto. Each of the CM Parties represents and
warrants that the Authorized Agent has agreed to act as said agent for service
of process, and each of the CM Parties agrees to take any and all action,
including the filing of any and all documents and instruments, that may be
necessary to continue such appointment in full force and effect as aforesaid. If
the Authorized Agent shall cease to act as any CM Party's agent for service of
process, such CM Party shall appoint without delay another such agent and notify
LMC and the LMI Parties of such appointment in the manner provided in
Section 9.4. With respect to any such action in the courts, service of process
upon the Authorized Agent in the manner provided in Section 9.4 at the address
indicated above and written notice of such service to each CM Party given as
provided in Section 9.4 shall be deemed, in every respect, effective service of
process upon such CM Party.

        9.14 Rules of Construction. The Parties agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.

        9.15 Counterparts. This Agreement may be entered into in any number of
counterparts, all of which taken together will constitute one and the same
instrument and will become effective when two or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Any Party may
enter into this Agreement by signing any such counterpart. Any of such
counterparts may be executed in facsimile.

        9.16 Enforcement. Each Party acknowledges that money damages would be
both incalculable and an insufficient remedy for any breach of this Agreement by
such Party or its representatives and that any such breach may cause the other
Parties irreparable harm. Accordingly each Party agrees that, in the event of
any breach or threatened breach of this Agreement by a Party, the other Parties,
in addition to any other remedies at law or in equity it may have, will be
entitled, without the requirement of posting a bond or providing a
cross-undertaking in damages or other security, to equitable relief, including
injunctive relief and an order for specific performance.

        9.17 Restructuring. The CM Parties agree that, except as agreed by LMI
in writing in advance, they shall cause Belgian Cable Holdings to effect the
Restructuring as set forth in the Restructuring Documents on the date hereof
without modification.

        9.18 No Benefit to Others. Except as expressly set forth herein, the
representations, warranties, covenants and agreements contained in this
Agreement are for the sole benefit of the Parties and their respective
successors and permitted assigns, and they will not be construed as conferring
and are not intended to confer any rights, remedies, obligations, or liabilities
on any other Person, unless such Person is expressly stated to be entitled to
any such right, remedy, obligation or liability.

        9.19 Assumption of Liabilities. The CM Parties hereby assume all
liabilities of LMC, LMI and their respective Affiliates to pay any compensation
that is or may become payable pursuant to the terms of the Ancillary Documents
resulting from any action by CM or any other CM Affiliate.

[SIGNATURE PAGES FOLLOW]

19

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties (other than LMC) have caused this
Partnership Interest Sale and Purchase Agreement to be executed and delivered by
their respective officers or other authorized Persons thereunto duly authorized,
all as of the date first written above.


 
 
LIBERTY MEDIA INTERNATIONAL, INC.
 
 
By:
 
/s/  ELIZABETH M. MARKOWSKI      

--------------------------------------------------------------------------------

    Name:   Elizabeth M. Markowski     Title:   Senior Vice President
 
 
BELGIAN CABLE GP, LLC
 
 
By:
 
Liberty Media International, Inc., its sole member
 
 
By:
 
/s/  ELIZABETH M. MARKOWSKI      

--------------------------------------------------------------------------------

    Name:   Elizabeth M. Markowski     Title:   Senior Vice President
 
 
BELGIAN CABLE GP II, LLC
 
 
By:
 
Liberty Media International, Inc., its sole member
 
 
By:
 
/s/  ELIZABETH M. MARKOWSKI      

--------------------------------------------------------------------------------

    Name:   Elizabeth M. Markowski     Title:   Senior Vice President
 
 
UNITED PAN-EUROPE COMMUNICATIONS N.V.
 
 
By:
 
/s/  JOHN BABB      

--------------------------------------------------------------------------------

    Name:   John Babb     Title:   Attorney-in-fact
 
 
CHELLO MEDIA INVESTMENTS B.V.
 
 
By:
 
/s/  ANTON M. TUIJTEN      

--------------------------------------------------------------------------------

    Name:   Anton M. Tuijten     Title:   Managing Director
 
 
By:
 
/s/  E.F. GEORG ZIELINSKI      

--------------------------------------------------------------------------------

    Name:   E.F. Georg Zielinski     Title:   Attorney-in-fact          

20

--------------------------------------------------------------------------------




 
 
CHELLO MEDIA BELGIUM I B.V.
 
 
By:
 
/s/  ANTON M. TUIJTEN      

--------------------------------------------------------------------------------

    Name:   Anton M. Tuijten     Title:   Managing Director
 
 
By:
 
/s/  E.F. GEORG ZIELINSKI      

--------------------------------------------------------------------------------

    Name:   E.F. Georg Zielinski     Title:   Attorney-in-fact
 
 
CHELLO MEDIA BELGIUM II B.V.
 
 
By:
 
/s/  ANTON M. TUIJTEN      

--------------------------------------------------------------------------------

    Name:   Anton M. Tuijten     Title:   Managing Director
 
 
By:
 
/s/  E.F. GEORG ZIELINSKI      

--------------------------------------------------------------------------------

    Name:   E.F. Georg Zielinski     Title:   Attorney-in-fact

        IN WITNESS WHEREOF, LMC has caused this Partnership Interest Sale and
Purchase Agreement to be executed and delivered by its officer thereunto duly
authorized, as of the date first written above and for the purposes of
Article VII and Section 9.19 only.


 
 
LIBERTY MEDIA CORPORATION
 
 
By:
 
/s/  ELIZABETH M. MARKOWSKI      

--------------------------------------------------------------------------------

    Name:   Elizabeth M. Markowski     Title:   Senior Vice President

21

--------------------------------------------------------------------------------



EXHIBIT A

CERTAIN DEFINED TERMS

        As used in this Agreement, the following terms have the indicated
meanings:

        "Affiliate" with respect to a Person means any other Person Controlling,
Controlled by or under common Control with the first Person. For purposes of
this definition, no CM Affiliate and none of InvestCo 1, InvestCo 2 or Belgian
Cable Investors or Telenet or any of its Subsidiaries shall be deemed to be an
Affiliate of LMI.

        "Amended Restructuring Agreement" means the Restructuring Agreement as
amended by the Restructuring Agreement Amendment.

        "CAHB Partnership Agreement" means the partnership agreement attached as
an exhibit to the Restructuring Agreement Amendment.

        "CDPQ" means CDP Capital Communications Belgique, Inc.

        "CM Affiliate" means UnitedGlobalCom, Inc., a Delaware corporation, and
any Person Controlled by UnitedGlobalCom, Inc.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Code Section" means a specified section of the Code and the applicable
Treasury Regulations promulgated thereunder.

        "Contract" means any note, bond, indenture, debenture, security
agreement, trust agreement, mortgage, lease, contract, license, franchise,
permit, guaranty, joint venture agreement, or other agreement, instrument,
understanding, commitment or obligation, whether oral or written.

        "Control" and derivative terms mean the ability to direct or cause the
direction (whether through the ownership of voting securities, by contract or
otherwise), directly or indirectly, of the management and policies of a Person
or to control (whether affirmatively or negatively and whether through the
ownership of voting securities, by contract or otherwise) the decision of such
Person to engage in the particular conduct at issue.

        "Controlled Affiliate" means with respect to a Person any Affiliate of
such Person that is Controlled by such Person.

        "dollars" or "$" means the lawful currency of the United States of
America.

        "Encumbrance" means any (a) security agreement, conditional sale or
other title retention agreement; (b) lease, consignment, or bailment given for
security purposes; and (c) claim, charge, mortgage, security, lien, prohibition
against transfer, pledge, encumbrance, adverse interest, option, equity, power
of sale, hypothecation or other third party rights, right of pre-emption, right
of first refusal, security interest, attachment, exception to or defect in
title, or other ownership interest (including reservations, rights of entry,
possibilities of reverter, encroachments, easements, rights of way, restrictive
covenants, leases, and licenses) of any kind, but excluding any of the foregoing
created or imposed by or pursuant to this Agreement.

        "GAAP" means U.S. generally accepted accounting principles as in effect
on the date hereof, consistently applied.

        "Governmental Authority" means any national, state, or local, or any
foreign, court, governmental department, commission, authority, board, bureau,
agency, official, or other instrumentality.

        "Indemnified Parties" means any of the Liberty Indemnified Parties or
the CM Indemnified Parties, as the case may be.

A-1

--------------------------------------------------------------------------------




        "InvestCo 1 Initial Recapitalization Loan Notes" has the meaning given
such term in the Second Amended Shareholders Agreement.

        "InvestCo 1 Initial Recapitalization Ordinary Shares" has the meaning
given such term in the Second Amended Shareholders Agreement.

        "InvestCo 1 Initial Recapitalization PECs" has the meaning given such
term in the Second Amended Shareholders Agreement.

        "InvestCo 1 Initial Recapitalization Preferred Shares" has the meaning
given such term in the Second Amended Shareholders Agreement.

        "InvestCo 1 Loan Notes (Telenet)" has the meaning given such term in the
Second Amended Shareholders Agreement.

        "InvestCo 2 Initial Recapitalization Loan Notes" has the meaning given
such term in the Second Amended Shareholders Agreement.

        "InvestCo 2 Initial Recapitalization Ordinary Shares" has the meaning
given such term in the Second Amended Shareholders Agreement.

        "InvestCo 2 Initial Recapitalization PECs" has the meaning given such
term in the Second Amended Shareholders Agreement.

        "InvestCo 2 Initial Recapitalization Preferred Shares" has the meaning
given such term in the Second Amended Shareholders Agreement.

        "InvestCo 2 Loan Notes (Telenet)" has the meaning given such term in the
Second Amended Shareholders Agreement.

        "Judgment" means any judgment, writ, order, decree, injunction, award,
restraining order, or ruling of or by any court, judge, justice, arbitrator, or
magistrate, including any bankruptcy court or judge, and any writ, order, decree
or ruling of or by any Governmental Authority.

        "Legal Proceeding" means any private or governmental action, suit,
complaint, arbitration, legal or administrative proceeding or investigation.

        "Liberty Belgium, Inc." means Liberty Belgium, Inc., a Delaware
corporation, which was the predecessor entity to Belgian Cable Holdings.

        "LMI Account" means the account in the name of Liberty Media
International, Inc. at Mellon Bank, Pittsburg, Pennsylvania, ABA number
043000261, account number 007-9775.

        "Loss" means any claim, demand, suit, action, proceeding, cost, damage,
disbursement, expense, Tax, liability, Judgment, loss, deficiency, obligation,
fine or settlement of any kind or nature, whether foreseeable or unforeseeable,
including interest or other carrying costs, penalties and related reasonable
legal, accounting and other professional fees and expenses.

        "Luxembourg" means the Grand Duchy of Luxembourg.

        "Material Adverse Effect" means, with respect to any Person, any event,
change, or effect that is materially adverse to the condition (financial or
otherwise), properties, assets, liabilities, business, operations or results of
operations of such Person and its Subsidiaries, taken as a whole, except to the
extent that such event, change or effect is attributable to or results from
(i) changes affecting the securities or capital markets or economic conditions
generally in the country or countries in which such Person or group of Persons
conduct their businesses or (ii) changes affecting the industries in which such
Person or group of Persons operate generally (as opposed to changes affecting
any such Person or group of Persons specifically or predominantly).

A-2

--------------------------------------------------------------------------------




        "Merrill" means Merrill Lynch & Co. in respect of the Merrill Letter or
Merrill Lynch Capital Corporation in respect of the Merrill Loan Assignment
Agreement, as the context requires.

        "Merrill Letter" means the letter agreement, dated December 15, 2003,
between Merrill and Liberty Belgium, Inc.

        "Merrill Loans" means the "Merrill Loan" as such term is defined in the
Amended Restructuring Agreement.

        "Merrill Loan Assignment Agreement" has the meaning given such term in
the Amended Restructuring Agreement.

        "MLPE" means ML Private Equity Associates L.L.C.

        "Motorola Bridge Loan" has the meaning given such term in the Amended
Restructuring Agreement.

        "Motorola Bridge Loan Assignment Agreement" has the meaning given such
term in the Amended Restructuring Agreement.

        "Motorola New Subordinated Note" has the meaning given such term in the
Amended Restructuring Agreement.

        "Parent Party" means LMI or CM, as applicable.

        "Parties" means LMI, LMC, LMI GP 1, LMI GP 2, CM, CMB I and CMB II.

        "Person" means any individual, corporation, company, limited liability
company, joint venture, governmental authority, business association or other
entity.

        "Post-Closing Period" means any period that begins after the time of the
Closing on the Closing Date and, with respect to any period that begins on or
before the Closing Date and ends after the Closing Date, the portion of that
period beginning after the time of the Closing on the Closing Date.

        "Pre-Closing Period" means any period that ends prior to the Closing
Date or at the time of the Closing on the Closing Date and, with respect to any
period that begins before the Closing Date and ends on or after the Closing
Date, the portion of that period ending at the time of the Closing on the
Closing Date.

        "Securities Act" means the U.S. Securities Act of 1933, as amended.

        "Subsidiary" means, with respect to any Person:

        (a)   a corporation a majority in voting power of whose capital stock
with voting power, under ordinary circumstances, to elect directors is at the
time, directly or indirectly, owned by such Person, by a Subsidiary of such
Person, or by such Person and one or more Subsidiaries of such Person, without
regard to whether the voting of such stock is subject to a voting agreement or
similar restriction,

        (b)   a partnership or limited liability company in which such Person or
a Subsidiary of such Person is, at the date of determination, (i) in the case of
a partnership, a general partner of such partnership with the power
affirmatively to direct the policies and management of such partnership or
(ii) in the case of a limited liability company, the managing member or, in the
absence of a managing member, a member with the power affirmatively to direct
the policies and management of such limited liability company, or

        (c)   any entity (other than a corporation, partnership, or limited
liability company) in which such Person, a Subsidiary of such Person, or such
Person and one or more Subsidiaries of such Person, directly or indirectly, at
the date of determination thereof, has (i) the power to elect or

A-3

--------------------------------------------------------------------------------






direct the election of a majority of the members of the governing body of such
Person (whether or not such power is subject to a voting agreement or similar
restriction) or (ii) in the absence of such a governing body, at least a
majority ownership interest.

        "Tax" or "Taxes" means all taxes, however denominated, including any
monetary adjustments, interest, penalties or other additions to tax that may
become payable in respect thereof, imposed by any Tax Authority, which taxes
include, without limiting the generality of the foregoing, all income or profits
taxes, payroll and employee withholding taxes, unemployment insurance, social
security taxes, third party's income withholding taxes, sales and use taxes,
value added taxes, ad valorem taxes, excise taxes, franchise taxes, gross
receipts taxes, business or municipal license taxes, occupation taxes, real and
personal property taxes, escheat amounts, stamp taxes, environmental taxes,
severance taxes, production taxes, transfer taxes, workers' compensation,
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing.

        "Tax Authority" means any U.S. federal, state, or local, or any foreign,
taxing authority.

        "Tax Returns" means all returns, declarations, reports, forms, claims
for refund, estimates, information returns, and statements and other
documentation, including amendments, required to be maintained or filed with or
supplied to any Tax Authority in connection with any Taxes.

        "Treasury Regulations" means the regulations promulgated under the Code
in effect on the date hereof and the corresponding sections of any regulations
subsequently issued that amend or supersede such regulations.

        "U.S." means the United States of America.

        As used in this Agreement, the following terms have the meanings
ascribed thereto in the Sections set forth opposite such terms:

Term


--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

Action   7.3 Aggregate Purchase Price   2.1 Agreement   Preamble Ancillary
Documents   3.2 Authorized Agent   9.13 Belgian Cable Holdings   Recitals CAHB  
Recitals CAHB LLC Agreement   Recitals Closing   1.3 Closing Date   1.3 CM  
Preamble CMB I   Preamble CMB II   Preamble CMI   5.7 CM Indemnified Party   7.2
CM Parties   Preamble CPE   Recitals Debt Documents   4.7 Evercore Shareholders
  Recitals General Partnership Interest 1   Recitals General Partnership
Interest 2   Recitals GP 1 Purchase Price   2.1 GP 2 Purchase Price   2.1
Indemnifying Party   7.3      

A-4

--------------------------------------------------------------------------------



Interest Factor   Exhibit B InvestCo 1   Recitals InvestCo 2   Recitals Lehman  
Recitals Lehman Engagement Letter   Recitals Letter Agreement   Recitals Liberty
Indemnified Party   7.1 LMC   Preamble LMI   Preamble LMI Belgium Entities  
4.18 LMI GP 1   Preamble LMI GP 2   Preamble LMI Parties   Preamble Merrill
Additional Funding 1   Exhibit B Merrill Additional Funding 2   Exhibit B
Merrill Loan Cost 1   Exhibit B Merrill Loan Cost 2   Exhibit B Motorola Bridge
Loan Cost   Exhibit B Motorola New Sub Cost   Exhibit B Motorola New
Subordinated Note Acquisition Agreement   3.2(f) Partnership Interests  
Recitals Restructuring   Recitals Restructuring Agreement   Recitals
Restructuring Agreement Amendment   Recitals Restructuring Documents   3.2(e)(i)
Second Amended Shareholders Agreement   Recitals Settlement Agreement   Recitals
Telenet   Recitals UPC   Preamble

A-5

--------------------------------------------------------------------------------



EXHIBIT B

AGGREGATE PURCHASE PRICE

        The "Aggregate Purchase Price" was calculated as an amount of cash in US
dollars equal to the sum of:

        (a)   an amount equal to $7,084,656.62 (the "Motorola Bridge Loan
Cost"), plus (i) an amount equal to 38.5% of the amount of interest accrued on
66.04% of the principal amount of the Motorola Bridge Loan during the period
from and including March 31, 2004 to and including the date of this Agreement
and (ii) interest on the Motorola Bridge Loan Cost for the period from and
including March 31, 2004 to and including the date of this Agreement at the
Interest Factor;

        (b)   an amount equal to $20,249,995.08 (the "Merrill Loan Cost 1"),
plus (i) an amount equal to 38.5% of the amount of interest accrued and accreted
on $27,096,862.31 of the principal amount of the Merrill Loans during the period
from and including December 16, 2003 to and including the date of this Agreement
and (ii) interest on the Merrill Loan Cost 1 for the period from and including
December 16, 2003 to and including the date of this Agreement at the Interest
Factor;

        (c)   an amount equal to $53,818,193.99 (the "Merrill Loan Cost 2"),
plus (i) an amount equal to 38.5% of the amount of interest accrued and accreted
on €58,571,193.32 of the principal amount of the Merrill Loans during the period
from and including December 16, 2003 to and including the date of this Agreement
and (ii) interest on the Merrill Loan Cost 2 for the period from and including
December 16, 2003 to and including the date of this Agreement at the Interest
Factor (in the case of clause (i), converted to US dollars on a monthly basis
using the Bloomberg average monthly euro to US dollar composite exchange rate
measured at the close of business in New York, New York on the last day of the
applicable period);

        (d)   an amount equal to $2,249,197.73 (the "Merrill Additional Funding
1"), plus (i) an amount equal to 38.5% of the amount of interest accrued and
accreted on $2,249,197.73 of the principal amount of the Merrill Loans during
the period from and including June 30, 2004 to and including the date of this
Agreement and (ii) interest on the Merrill Additional Funding 1 for the period
from and including June 30, 2004 to and including the date of this Agreement at
the Interest Factor;

        (e)   an amount equal to $1,000,000 (the "Merrill Additional Funding
2"), plus (i) an amount equal to 38.5% of the amount of interest accrued and
accreted on $1,000,000 of the principal amount of the Merrill Loans during the
period from and including September 29, 2004 to and including the date of this
Agreement and (ii) interest on the Merrill Additional Funding 2 for the period
from and including September 29, 2004 to and including the date of this
Agreement at the Interest Factor;

        (f)    an amount equal to $20,147,945.21 (the "Motorola New Sub Cost"),
plus (i) an amount equal to 38.5% of the amount of original issue discount
accrued on the Motorola New Subordinated Note from and including June 30, 2004
to and including the date of this Agreement and (ii) interest on the Motorola
New Sub Cost for the period from and including June 30, 2004 to and including
the date of this Agreement at the Interest Factor;

        (g)   an amount equal to $250,000, plus interest on such amount for the
period from and including November 11, 2003 to and including the date of this
Agreement at the Interest Factor; and

B-1

--------------------------------------------------------------------------------






        (h)   an amount equal to $5,000,000 (which is the agreed amount of LMI's
and its Affiliates' costs of consultants and internal out-of-pocket costs
associated with its prospective investment in Telenet incurred prior to
November 1, 2004).

        For purposes of this exhibit, the term "Interest Factor" shall mean
simple interest accruing daily on the specified amount from the specified date
at an interest rate equal to 4% per annum.

B-2

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF BAKER BOTTS L.L.P. OPINION

C-1

--------------------------------------------------------------------------------



EXHIBIT D-1

FORM OF HOLME ROBERTS & OWEN LLP LEGAL OPINION

D-1-1

--------------------------------------------------------------------------------



EXHIBIT D-2

FORM OF ALLEN & OVERY LLP LEGAL OPINION

D-2-1

--------------------------------------------------------------------------------



EXHIBIT E

LOAN DOCUMENTATION

1.     Motorola Bridge Loan

A.Bridge Term Loan Agreement dated as of August 9, 2002 between InvestCo 1 and
Motorola, Inc.

B.Loan Note dated August 9, 2002 between InvestCo 1 and Motorola, Inc.

C.Security and Pledge Agreement dated as of August 9, 2002 between InvestCo 1
and Motorola, Inc.

D.Share and Option Pledge Agreement dated as of August 9, 2002 between InvestCo
1 and Motorola, Inc.

E.Release of Pledge over Options dated March 31, 2004 between InvestCo 1 and
Motorola, Inc.

F.Assignment Agreement dated March 31, 2004 between Motorola, Inc., Liberty
Belgium, Inc., Evercore, CDPQ, MLPE, InvestCo 1, CAHB and CPE

G.Share Pledge Assignment Agreement dated March 31, 2004 between Motorola, Inc.,
Liberty Belgium, Inc., Evercore, CDPQ, MLPE and InvestCo 1

2.     Merrill Loans

A.First Amended and Restated Credit Agreement amended and restated as of
August 9, 2002 between CPE, Callahan Associates Holding (Germany 1) LLC, CAHB,
Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Merrill Lynch Capital Corporation

B.First Amended and Restated Security Agreement amended and restated as of
August 9, 2002 between CPE, Callahan Associates Holding (Germany 1) LLC, CAHB,
Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Merrill Lynch Capital Corporation

C.Pledge Agreement dated April 2, 2001 between CAHB and Merrill Lynch Capital
Corporation; Pledge Agreement dated July 13, 2000 between Callahan Associates
Holdings (Germany 1) LLC and Merrill Lynch Capital Corporation

D.Partial Release and Amendment Agreement of Pledge of Securities dated
August 9, 2002 between CAHB and Merrill Lynch Capital Corporation

E.Pledge Agreement dated August 9, 2002 between CAHB and Merrill Lynch Capital
Corporation

F.Limited Waiver and Standstill Agreement dated August 9, 2002 between CPE,
Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Merrill Lynch Capital Corporation

G.Assignment Agreement dated December 15, 2003 between Merrill Lynch Capital
Corporation, Liberty Belgium, Inc., CPE, CAHB and Callahan Associates Holding
(Germany 1) LLC

H.Option Pledge Agreement dated April 19, 2004 between CAHB and Liberty
Belgium, Inc.

I.Amendment Agreement dated June 29, 2004 between LMI, Liberty Belgium, Inc.,
CPE, CAHB, Richard Callahan, Andrew Sukawaty and Brian Cook

J.Option Pledge Agreement (re additional advance) dated June 30, 2004 between
CAHB and Liberty Belgium, Inc.

E-1

--------------------------------------------------------------------------------



K.Amendment Agreement dated September 29, 2004 between LMI, Liberty
Belgium, Inc., CPE, CAHB, Richard Callahan and Andrew Sukawaty

L.Option Pledge Agreement (re further additional advance) dated September 29,
2004 between CAHB and Liberty Belgium, Inc.

3.     Motorola New Subordinated Note

A.US$350,000,000 Note and Warrant Purchase Agreement dated March 2, 2001 between
CPE and Motorola, Inc.

B.Restructuring Agreement dated April 1, 2004 between CPE and Motorola, Inc.

C.6% Redeemable Subordinated Note dated April 1, 2004 issued by CPE to
Motorola, Inc.

D.Assignment Agreement dated April 1, 2004 between Motorola, Inc., Liberty
Belgium, Inc. and LMI

E.Note Power dated June 30, 2004 granted by Motorola, Inc. to Liberty
Belgium, Inc.

E-2

--------------------------------------------------------------------------------







QuickLinks


PARTNERSHIP INTEREST SALE AND PURCHASE AGREEMENT
